DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The limitation duplicates claim 15 and does not further limit the base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 4, 5, 7, 27, 30, 32 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moylan (10,611,181).  Claims 1, Moylan discloses a dimpled golf ball comprising a core and a white cover. The ball center and equator plane are inherent features.  The design element plane is an imaginary plane that may be placed on any location on the surface other than the equator area, the feature is also inherent (see image below, fig 14 from Moylan). Moylan further discloses a plurality of images comprising two contrasting colors (fig 14, hearts).  The image below discloses a border design element at the edge of the image and is capable of functioning as a contrasting alignment feature. At least 5% or two of the images have a border design element located on the design element plane. See image below where a portion of the pentagons are located in the same plane. The border design element is located adjacent to the base color or white portion of the surface.  Claim 4, all of the images include a border design element that may function as a contrasting alignment feature.  Claim 5, two images are present on the surface on the design plane. Claim 7, the third image is located on the opposite side of the golf ball.  Claim 27, all of the images have features that can function as an alignment. See image below where a portion of the pentagons are located in the same plane. Claims 30 and 32, the base color of the surface is white.  Claim 33, a line is capable of being visible by a user once the ball is in motion. 

    PNG
    media_image1.png
    385
    304
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moylan (10,611,181).  Moylan discloses a portion of the pentagon as the border design element. The borders of the pentagons may be in the shape of a triangle once an imaginary line (plane) is drawn across the image, see above. Also, the shape of the element does not appear to be critical, the criticality is the aligned images, which is disclosed by Moylan. One of ordinary skill in the art would modify the shape of the border as an obvious design choice of the user.
Claims 2, 3, 9, 10, 12, 14, 15, 17, 22-23, 28-29, 31, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moylan (10,611,181) in view of Hotchkiss (500 Years of Golf Balls). Claim 2, Moylan discloses a dimpled golf ball comprising a core and a white cover. The ball center and equator plane are inherent features.  The design element plane is an border design element at the edge of the image and is capable of functioning as a contrasting alignment feature. At least 5% or two of the images have a border design element located on the design element plane. See image below where a portion of the pentagons (above equator) are located in the same plane. The border design element is located adjacent to the base color or white portion of the surface.  While Moylan discloses multiple colors and a white background are used, a specific combination of colors as claimed by applicant is not disclosed (col. 5, lines 40-44). Hotchkiss teaches an image on the surface of a golf ball comprising blue, black, yellow, orange, red, and white (page 192). Specifically, the winged golf ball is red, yellow, orange, and black (white background). The colors are equivalent to the colors used in applicant’s invention (table 2-red, yellow, black), therefore the CieLab differences will also be equivalent as shown in applicant’s Table 2, which discloses values for each color. Claim 9, all of the images have features include a border design element that may function as a contrasting alignment feature.  Claim 10, two images are present on the surface on the design plane.  Claim 12, the third image is located on the opposite side of the golf ball.  Claim 22, Moylan discloses a portion of the pentagon as the border design element. The borders of the pentagons may be in the shape of a triangle once an imaginary line (plane) is drawn across the image, see above. Also, the shape of the element does not appear to be critical, the criticality is the aligned images, which is disclosed by Moylan. One of ordinary skill in the art would modify the shape of the border as an obvious design choice of the user.  Claim 28, all of the images have features that can function as an alignment. See image above where a portion of the pentagons are located in the same plane.   . 
Claim 3, Moylan discloses a dimpled golf ball comprising a core and a white cover. The ball center and equator plane are inherent features.  The design element plane is an imaginary plane that may be placed on any location on the surface other than the equator area, the feature is also inherent (see image below, fig 14 from Moylan). Moylan further discloses a plurality of images comprising two contrasting colors (fig 14, hearts).  The image below discloses a border design element at the edge of the image and is capable of functioning as a contrasting alignment feature. At least 5% or two of the images have a border design element located on the design element plane. See image below where a portion of the pentagons (above equator) are located in the same plane. The border design element is located adjacent to the base color or white portion of the surface. While Moylan discloses multiple colors and a white background are used, a specific combination of colors as claimed by applicant is not disclosed (col. 5, lines 40-44). Hotchkiss teaches an image on the surface of a golf ball comprising blue, black, yellow, orange, red, and white (page 192). Specifically, the winged golf ball is red, yellow, orange, and black (white background). The colors are equivalent to the colors used in applicant’s invention (table 2-red, yellow, black), therefore the CieLab differences, including ΔEab, will also be equivalent as shown in applicant’s Table 2, which discloses values for each color. Claim 14, all of the images have features include a border design element that may function as a contrasting alignment feature.  Claims 15 and 17, the third image is located on the opposite side of the golf ball.  Claim 23, Moylan discloses a portion of the pentagon as the border design element. The borders of the pentagons may be in the shape of a triangle once an imaginary line (plane) is drawn across the image, see above. Also, the shape of the element does not appear to be critical, .

Double Patenting
Applicant is advised that should claim 30 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive.  As shown in the above rejection, Moylan discloses images having a border design element located on the design element plane. See the image above where a portion of the image is located on the same plane (see image above).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
June 11, 2021